Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000602
                                                         23-JUN-2015
                                                         12:07 PM



                          SCWC-12-0000602

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,

                                 vs.

                          EDDY A. ABORDO,
                  Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000602; 1DTC-11-082314)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Eddy A. Abordo’s
Application for Writ of Certiorari filed on May 12, 2015, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, June 23, 2015.

James S. Tabe,                  /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson